

114 S70 IS: To direct the General Accountability Office to conduct a full audit of hurricane protection funding and cost estimates associated with post-Katrina hurricane protection.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 70IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the General Accountability Office to conduct a full audit of hurricane protection funding
			 and cost estimates associated with post-Katrina hurricane protection.1.Audit of hurricane protection
			 funding and cost estimates(a)In
 generalNot later than 270 days after the date of enactment of this Act, the Government Accountability Office, in coordination with the National Academy of Engineering, shall conduct and submit to Congress a full audit of hurricane protection funding and cost estimates associated with post-Katrina hurricane protection.(b)PurposesThe purposes of the audit shall be—(1)to identify the causes for the extraordinary miscalculations in cost estimates of damage caused by Hurricane Katrina that were completed before the date of enactment of this Act;(2)to conduct an analysis of resources available and work required with respect to hurricane protection funding and post-Katrina hurricane protection; and(3)to identify strategies to replenish reprogrammed funding from out-year work to immediate needs.